DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the transceiver circuitry is positioned in the interconnection substrate between the antenna array and the isolator and the transceiver circuitry is electronically coupled with the transceiver circuitry in the interconnection substrate.”  The claim recites the transceiver circuitry is electronically coupled with the transceiver circuitry.  This appears to be a transcription error.  Dependent claims 2-9 do not clarify and are likewise rejected.

Claims 10 recites in part “wherein transceiver circuitry is positioned in the interconnection substrate between the antenna array and the isolator and the transceiver circuitry is electronically coupled with the transceiver circuitry in the interconnection substrate.”  The claim recites the transceiver circuitry is electronically coupled with the transceiver circuitry.  This appears to be a transcription error.  Dependent claims 11-18 do not clarify and are likewise rejected.

Allowable Subject Matter
Claims 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 19, patentability exists, at least in part, with the claimed features of driving one or more radiating elements of an antenna array of the integrated isolating antenna array component by a transceiver positioned in the interconnection substrate between the isolator and the antenna array, the transceiver electronically coupled to the one or more radiating elements in the interconnection substrate.
              Yong and Song – both of record - are cited as teaching some elements of the claimed invention including an antenna array, an integrated isolating antenna array component, an interconnection substrate, and an isolator.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner suggests reviewing the interview summary filed 9/21/2021.  Specifically, the Examiner suggests looking at the proposed claim amendments in the Examiner Interview Agenda for claim 1 – note there are two proposed versions to amend claim 1.  The Examiner is available for an interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clark (US 2017/0264012) and Song (US 2018/0083367) both disclose using an isolator with an antenna array.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E LOTTER/Examiner, Art Unit 2845